Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

35 USC § 112(f) or pre-AIA  35 U.S.C 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f):
                                                                                                                              
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Applicants assert that the claimed elements “means for sending and receiving, via a waveguide system, means for generating a supply current in response to a transmission current flowing through the power line, and means for converting, via a power supply, the supply current to a supply voltage that powers the waveguide system”, as recited in application claim 20 are limitations that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claimed element “means for sending and receiving, via a waveguide system” corresponds to the “transmission device 110 as shown in FIG. 46A and para. [0417]”, therefore, the claimed element does invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The claimed element “means for generating a supply current in response to a transmission current flowing through the power line” corresponds to the “winding 4614 as shown in FIG. 46A and para. [0417]”, therefore, the claimed element does invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The claimed element “means for converting, via a power supply, the supply current to a supply voltage that powers the waveguide system” corresponds to the “power supply circuitry 4625 and processor 4627 that operate to convert the supply current 4601 into a desired supply voltage 4603 as shown in FIG. 46A and para. [0418]”, therefore, the claimed element does invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter

           The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “first winding around the magnetic core that generates a supply current in response a transmission current flowing through the power line; and a power supply that converts the supply current to a supply voltage that powers the transmission device, wherein the power supply automatically stabilizes power consumption by the transmission device in response to variations in the supply current caused by variations in the transmission current flowing through the power line”. The closest prior art of record, McKinley U.S. Patent Application Publication No. US 2014/0160820 A1, FIG. 4A, either singularly or in combination, cannot teach or suggest the above underlined uniquely distinct features.

Regarding claim 14, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “generating a supply current in response to a transmission current flowing through the power line; and converting, via a power supply, the supply current to a supply voltage that powers the waveguide system, wherein the power supply automatically stabilizes power consumption by the waveguide system in response to variations in the supply current caused by variations in the transmission current flowing through the power line”. The closest prior art of record, McKinley U.S. Patent Application Publication No. US 2014/0160820 A1, FIG. 4A, either singularly or in combination, cannot teach or suggest the above underlined uniquely distinct features.

Regarding claim 20, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “means for generating a supply current in response to a transmission current flowing through the power line; and means for converting, via a power supply, the supply current to a supply voltage that powers the waveguide system, wherein the power supply automatically stabilizes power consumption by the waveguide system in response to variations in the supply current caused by variations in the transmission current flowing through the power line”. The closest prior art of record, McKinley U.S. Patent Application Publication No. US 2014/0160820 A1, FIG. 4A, either singularly or in combination, cannot teach or suggest the above underlined uniquely distinct features.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

            See the List of References cited in the US PTO-892.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007. The examiner can normally be reached Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631